Citation Nr: 0834074	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  07-01 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than June 17, 
2003 for the grant of service connection for hypertension. 

2.  Entitlement to an effective date earlier than June 17, 
2003 for the grant of service connection for osteoarthritis 
of the right knee.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right ankle 
condition and, if so, whether service connection is now 
warranted.  

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for costochondritis.  


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1976 to 
August 1987.  

The veteran was discharged from his first period of active 
service (February 1976 to September 1980) under honorable 
conditions; the character of his second period of active 
service (September 1980 to August 1987) was uncharacterized 
and found to be a bar to VA benefits.  See DD 214s; January 
1990 Administrative Decision.  The character of veteran's 
second period of active service was subsequently 
characterized as general (under honorable conditions).  See 
January 2005 Memorandum for the Chief of Staff.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
hypertension and osteoarthritis of the right knee, both 
effective April 28, 2005; reopened the claim for service 
connection for a right ankle injury, but denied it on the 
merits; and declined to reopen the claim for service 
connection for costochondritis.  

In a November 2006 rating decision, the RO granted an earlier 
effective date of June 17, 2003 for the grant of service 
connection for hypertension and osteoarthritis of the right 
knee.  Despite the earlier effective date assigned by the RO, 
and for the reasons to be more fully discussed below, the 
veteran's appeal concerning these two claims remains before 
the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993).

In several statements, to veteran makes reference to problems 
he has had with his right heel.  See e g., December 2005 VA 
Form 21-4138; January 2007 VA Form 9.  It is unclear, 
however, whether the veteran intended to file a claim for 
service connection for a right heel disorder, as many of 
these statements are made in conjunction with his claim for 
service connection for a right ankle condition.  As review of 
the claims folder does not reveal that the RO has addressed 
this issue, it is REFERRED to the RO for appropriate action.  

The reopened claim for service connection for a right ankle 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran received an uncharacterized discharge from 
his second period of active service (September 1980 to August 
1987).  

2.  The veteran was denied entitlement to compensation 
benefits under the provisions of 38 C.F.R. § 3.12(c)(2) due 
to the character of his discharge from his second period of 
active service in a January 1990 Administrative Decision.

3.  An application dated July 2, 2002 from the veteran 
requested that his dismissal by general court-martial be 
changed to an honorable discharge.  The application was 
initially denied in a September 2004 Memorandum.  

4.  An Air Force Board for Correction of Military Records 
convened under 10 U.S.C.A. § 1552 subsequently recommended 
that the pertinent military records be corrected to show that 
on the veteran was discharged with service characterized as 
general (under honorable conditions).  A January 2005 
Memorandum implemented the change.

5.  As the veteran's second period of active service is now 
characterized as under honorable conditions, the bar to his 
receipt of compensation benefits has been removed.

6.  A claim to reopen service connection for right knee 
osteoarthritis and hypertension was received on June 17, 
2004.

7.  An unappealed September 2004 rating decision denied the 
claim for service connection for a right ankle disorder on 
the basis that an in-service right ankle strain was sustained 
during a period of service that was a bar to benefits; the 
claim for service connection for costochondritis was denied 
on the basis that the veteran had not submitted new and 
material evidence sufficient to reopen the claim.  

8.  Additional evidence received since September 2004 on the 
issue of service connection for a right ankle disorder is new 
and material, as it includes evidence related to an 
unestablished fact necessary to substantiate the claim.  

9.  Additional evidence received since September 2004 on the 
issue of service connection for costochondritis does not 
relate to an unestablished fact necessary to substantiate the 
claim.  


CONCLUSIONS OF LAW

1.  An effective date earlier than June 17, 2003 for the 
grant of service connection for hypertension is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.400 (2007).

2.  An effective date earlier than June 17, 2003 for the 
grant of service connection for osteoarthritis of the right 
knee is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.102, 3.400 (2007).

3.  The September 2004 rating decision that denied service 
connection for a right ankle disorder and declined to reopen 
the claim for service connection for costochondritis is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2004).

4.  New and material evidence has been submitted to reopen 
the claim for service connection for a right ankle disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

5.  New and material evidence has not been received since 
September 2004 to reopen the claim for service connection for 
costochondritis.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§§ 3.156 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Earlier effective date 

Generally, the effective date of an award of service 
connection is the date the claim was received or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  The same is true for 
an award based on a claim reopened after final adjudication, 
as VA laws and regulations stipulate that the effective date 
of such an award shall be fixed in accordance with the facts 
found, but shall not be earlier than the date the claim was 
received, or the date entitlement arose, whichever is later.  
See id.; 38 C.F.R. §3.400(r) (2007).

In this case, however, the assignment of an effective date is 
governed by the regulatory provisions found at 38 C.F.R. § 
3.400(g).  This regulation provides that in cases where 
entitlement is established because of a correction, change or 
modification of a military record, or of a discharge or 
dismissal, by a Board established under 10 U.S.C.A. §§ 1552 
or 1553, or because of other corrective action by competent 
military naval, or air authority, the award will be effective 
from the latest of these dates: (1) date application for 
change, correction, or modification was filed with the 
service department, in either an original or a disallowed 
claim; (2) date of receipt of claim if claim was disallowed; 
or (3) one year prior to date of reopening of disallowed 
claim.  

The veteran filed a claim for entitlement to service 
connection for hypertension that was received by the RO on 
July 18, 1989.  See VA Form 21-526.  The claim was denied in 
a February 1990 rating decision on the basis that 
hypertension was shown during the veteran's second period of 
active service, which had been determined to be barred from 
benefits due to the character of the veteran's discharge.  
The veteran did not file an appeal and this decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302(a) (2007).

The veteran filed a claim for service connection for a right 
knee condition, and sought to reopen his previously denied 
claim for entitlement to service connection for hypertension, 
which was received by the RO on April 11, 2000.  See VA Form 
21-4138.  Service connection for right knee osteoarthritis 
was denied on the basis that a right knee injury did not 
occur during an honorable period of service.  The RO declined 
to reopen the claim for service connection for hypertension.  
See December 2000 rating decision.  The veteran again failed 
to file an appeal and this decision also became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2007).

The veteran attempted to reopen both claims in a VA Form 21-
526 received by the RO on June 17, 2004.  The RO declined to 
reopen both claims in a September 2004 rating decision.  In a 
statement received by the RO on April 28, 2005, the veteran 
requested the RO to reconsider its decision against reopening 
his claims for hypertension and a right knee condition.  

Review of the claims folder reveals that the veteran 
submitted an application on July 2, 2002 with a request that 
his dismissal by general court-martial, executed on August 
28, 1987, be changed to an honorable discharge based upon his 
exemplary service prior to the court-martial and exemplary 
life after his conviction.  It was recommended that the Air 
Force Board for Correction of Military Records (AFBCMR) deny 
the relief sought.  See September 2004 Memorandum.  By 
Memorandum dated January 2005, however, and under the 
recommendation of the AFBCMR convened under 10 U.S.C.A. § 
1552, the pertinent military records were corrected to show 
that the veteran was discharged on August 28, 1987 with 
service characterized as general (under honorable 
conditions).  This determination of character of discharge is 
binding on VA, and serves to set aside the previous bar to 
entitlement.  38 C.F.R. § 3.12(e) (2007). 

Service connection for hypertension and right knee 
osteoarthritis was subsequently granted effective April 28, 
2005, the date on which the RO received the veteran's claim 
to reopen.  See September 2005 rating decision.  The veteran 
contends, however, that he is entitled to an effective date 
earlier than April 28, 2005 for the grant of service 
connection for hypertension and right knee osteoarthritis.  
He indicates that the character of his second period of 
active service has been corrected such that an effective date 
of February 28, 1990, the date on which he was initially 
denied entitlement to service connection, should apply.  See 
November 2005 VA Form 21-4138.  

In a November 2006 rating decision, the RO changed the 
effective date of the grant of service connection for right 
knee osteoarthritis and hypertension to June 17, 2003.  As 
noted above, the veteran's appeal concerning these two claims 
remains before the Board despite the earlier effective date 
assigned by the RO. Cf. AB v. Brown, 6 Vet. App. 35 (1993).  
This is so because the veteran seeks an effective date 
earlier than June 17, 2003.  

38 C.F.R. § 3.400(g) makes it clear that the effective date 
assigned for a grant of service connection where entitlement 
is established because of a change of a discharge or 
dismissal by a Board established under 10 U.S.C.A. §§ 1552 or 
1553 will be as follows: 1) the latest of either the date on 
which the application for a change was filed; 2) the date of 
receipt of claim if claim was disallowed; 3) or the date one 
year prior to the date on which a disallowed claim was 
reopened.  

As noted above, the February 1990 and December 2000 rating 
decisions became final when the veteran failed to file an 
appeal.  While the Board acknowledges that the veteran's 
application for a change of the character of his discharge 
from service following his second period of active duty was 
received by the AFBCMR in July 2002, the date on which his 
claim to reopen entitlement to service connection for 
hypertension and right knee osteoarthritis was received by 
the RO on June 17, 2004.  As the June 2004 date is the later 
of the two, the RO correctly assigned an effective date of 
June 17, 2003, the date one year prior to the date on which a 
disallowed claim was reopened, to the grant of service 
connection for hypertension and right knee osteoarthritis.  

II.	New and material evidence 

The veteran seeks to establish service connection for a right 
ankle disorder and costochondritis.  See e.g., April 2005 VA 
Form 21-4138.  In a September 2005 rating decision, the RO 
reopened the claim for service connection for a right ankle 
disorder but denied it on the merits; it declined to reopen 
the claim for service connection for costochondritis and 
continued the denial issued in a previous final decision.  
The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO previously denied the claim for service connection for 
a right ankle disorder on the basis that an in-service right 
ankle strain was sustained during a period of service that 
was a bar to benefits.  The claim for service connection for 
costochondritis was denied on the basis that the veteran had 
not submitted new and material evidence sufficient to reopen 
the claim.  More specifically, the RO continued to find that 
the veteran's in-service treatment related to costochondritis 
had been acute and transitory, and there was no evidence of a 
chronic condition during service.  See September 2004 rating 
decision.  The veteran was informed of this decision by 
letter dated September 24, 2004, but he did not file a timely 
appeal.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.302(a) (2004) (a claimant must file a notice of 
disagreement (NOD) with a determination by the agency of 
original jurisdiction (AOJ) within one year from the date 
that that agency mails notice of the determination).  An 
unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2007).

The veteran filed a claim to reopen that was received in 
April 2005, and this appeal ensues from the September 2005 
rating decision discussed above.  As a general rule, once a 
claim has been disallowed, that claim shall not thereafter be 
reopened and allowed based solely upon the same factual 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  If the claimant can thereafter present new and 
material evidence, however, the claim shall be reopened and 
the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).  

Evidence before the RO in September 2004 included the 
veteran's service treatment records.  He was seen in 
September 1976 with complaint of chest pains and history of 
pneumonia times four or five months, at which time the 
impression made was costochondritis.  See health record.  The 
veteran was seen in October 1981 with complaint of pain along 
the right sternum for the past four to five years.  The 
examiner reported that this episode may have started with a 
contusion.  The veteran was tender to palpation over the 
costochondral junction of the fifth and sixth ribs and 
interspace, but flexing of the ribs did not increase pain.  
The assessment made was contusion to the fifth and sixth rib 
articulation.  See medical record.  In January 1986, the 
veteran was noted to have frequent chest pains due to 
intracostal chondritis, though he had not had this for quite 
some time.  See Dental Patient Medical History.  

The veteran was seen on October 9, 1984 with complaint of 
trauma to the right ankle during a football game the day 
before.  He reported pain, swelling and constant throbbing.  
Examination revealed swelling around the lateral malleolus of 
the right ankle, mostly soft tissue swelling with no bony 
involvement.  All movements of the right ankle joint were 
intact and normal.  The assessment made was right ankle 
strain.  During a follow-up visit a few days later, the 
assessment made was ankle contusion.  See health records.  

During an April 1980 pre-commissioning examination, the 
veteran reported swollen or painful joints; pain or pressure 
in chest; and cramps in his legs.  The examining physician 
noted that the veteran had had chronic pain in his sternum 
for five years, but there were no notations specific to the 
veteran's right ankle.  Clinical evaluation of his lungs and 
chest and lower extremities was normal.  See reports of 
medical examination and history.  

During a periodic examination in March 1985, clinical 
evaluation of the veteran's lungs and chest and lower 
extremities was normal.  There were no notations made in 
relation to his previous problems with chest pains or his 
right ankle.  See report of medical examination.  

The evidence before the RO in September 2004 also included 
post-service VA and private medical evidence.  An October 
1989 VA treatment record reveals that the veteran was seen 
with complaint of a long time history of costochondritis, no 
injury.  He reported minimal anterior chest wall tenderness 
to palpation.  The impression made was chest wall tenderness.  
See progress note.  A March 2000 chest x-ray showed normal 
heart, thoracic aorta, mediastinum, lung parenchyma, pleural 
spaces, bony thorax and soft tissues.  See radiographic 
report.  

Records from The Family Physician Group reveal that in July 
1994 and July 1996, the veteran was seen with swelling of 
both ankles.  He was assessed with gout on both occasions.  
VA records reveal that the veteran was seen with complaint of 
right ankle pain for one week with history of injury to his 
right ankle in the past but no recent injury.  He was using a 
cane to walk.  The examiner reported that an old x-ray was 
reviewed that showed degenerative changes in the right ankle, 
but no fracture.  The assessment made was osteoarthritis and 
the veteran was advised to wear an ankle brace.  See 
emergency department provider note.  A December 2006 x-ray 
report of the veteran's right ankle contained an impression 
of soft tissue swelling in the medical ankle, no evidence of 
acute injury; and chronic calcification in region of 
interosseous ligament.  See radiographic report.  
Evidence added to the record since the RO's 2004 decision 
consists entirely of VA treatment records.  Though dated 
prior to the 2004 rating decision, a March 2000 VA ambulatory 
care note had not been associated with the claims folder.  It 
showed that the veteran was seen with a prior medical history 
of pain in the left side of his rib cage for several months.  
He described it was a dull aching pain that hurts 
occasionally.  Examination revealed no tenderness over the 
rib cage on the left side.  There were no further records 
associated with treatment the veteran received related to 
chest pain and no records associated with treatment for the 
veteran's right ankle.  

The evidence added to the record since the RO's 2004 also 
included the January 2005 Memorandum for the Chief of Staff 
noted above, which recharacterized the veteran's second 
period of active service as general (under honorable 
conditions), thereby removing the bar to receipt of 
compensation benefits for the period of active service from 
September 1980 to August 1987.  This record is new, as it was 
not of record when the RO issued its September 2004 rating 
decision.  It is also material, as it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Having found that new and material evidence has been 
presented, the claim for entitlement to service connection 
for a right ankle condition is reopened for review on the 
merits.  For the reasons discussed below, additional 
development of the evidence is needed to decide the reopened 
claim.

The March 2000 record related to complaint of rib cage pain 
is new, as it was not of record when the RO issued its 
September 2004 rating decision.  It is not, however, 
considered material as it does not cure the previous 
evidentiary defect at the time of the RO's prior decision.  
More specifically, this record does not establish that 
costochondritis is a chronic condition the veteran has had 
since service.  As such, the Board finds that the record does 
not contain new and material evidence to reopen the claim for 
entitlement to service connection for costochondritis and 
that the claim to reopen must be denied.



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of the veteran's appeal, the Court of 
Appeals for Veterans' Claims (Court) issued a decision 
regarding the notice requirements associated with claims to 
reopen.  VA must notify a claimant of the evidence that is 
needed to reopen the claim as well as the evidence that is 
needed to establish entitlement to the underlying claim.  
More specifically, the RO must provide notice as to what 
evidence is necessary to substantiate the element(s) of 
service connection that was found insufficient in its 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
As the claim for service connection for a right ankle 
condition has been reopened, any defect in the notice as 
required by Kent would be harmless.  

Prior to the issuance of the September 2005 rating decision 
that declined to reopen the claim for service connection for 
costochondritis, the veteran was advised of the evidence 
needed to substantiate his claims for service connection (to 
include the need for new and material evidence showing that 
costochondritis was more than an acute condition) and of his 
and VA's respective duties in obtaining evidence.  See May 
2005 letter.  Accordingly, the duty to notify has been 
fulfilled concerning this claim.  The veteran was also 
provided notice of the appropriate disability rating and 
effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See November 2006 statement of the case.  

With respect to VA's duty to notify, the United States Court 
of Appeals of the Federal Circuit has held that once the 
underlying claim is granted, further notice as to downstream 
questions, such as the effective date, is not required.  See 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An effective date earlier than June 17, 2003 for the grant of 
service connection for hypertension is denied.  

An effective date earlier than June 17, 2003 for the grant of 
service connection for osteoarthritis of the right knee is 
denied.  

The claim for service connection for a right ankle disorder 
is reopened.  To this extent only, the appeal is granted.

New and material evidence has not been received to reopen 
appellant's claim for service connection for costochondritis.  
The appeal is denied.

REMAND

Unfortunately, a remand is required in regards to the 
reopened claim for service connection for a right ankle 
condition.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  The 
case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  

Based on the evidence as a whole, the Board finds that a 
medical examination is necessary for the purpose of obtaining 
an opinion as to whether the current right ankle disorder is 
related to service.  This is particularly important given the 
documented in-service complaint of trauma to the right ankle 
with assessment of ankle contusion, the post-service medical 
evidence indicating that the veteran has been diagnosed with 
right ankle osteoarthritis, and the veteran's contention that 
he has been told his current problems are consistent with the 
injury suffered on active duty.  See December 2005 VA Form 
21-4138.  Any recent VA treatment records should also be 
obtained.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).
Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records from the Memphis VA Medical 
Center and Covington Community Based 
Outpatient Clinic dated since October 
2007.  

2.  Schedule the veteran for a VA joints 
examination.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.  Any indicated 
studies should be performed.

The examiner should identify all 
disorders of the right ankle.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (that is, a probability of 50 percent 
or greater) that any current right ankle 
disorder had its onset during active 
service or is related to any in-service 
event, disease, or injury.

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case and give the 
veteran and his representative an 
appropriate amount of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


